DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lev Iwashko on 12/8/2021.

The application has been amended as follows: 
1.              (Currently Amended)    A system to record areas around and within a vehicle, and to provide direct audio-visual and/or textual telephonic contact with a licensed attorney within a predetermined jurisdiction based on a location of a driver, the system comprising:
a server to store information related to a plurality of attorneys;
a first mobile device having a mobile application running thereon to conduct a search among the plurality of attorneys, the search being restricted based on a location of the first mobile device, and to allow the driver to select the licensed attorney from the plurality of attorneys displayed on the first mobile device that are presently available to speak and based on predetermined criteria selectable by the driver, such that the mobile application allows verification of a driver’s license of the driver;

a camera disposed within the vehicle to record the areas around and within the vehicle and to send a video file of the recording to the second mobile device.
 
2.              (Original)          The system of claim 1, wherein the first mobile device comprises:
an input unit to receive at least one of an input from the driver regarding information related to the driver, a selection of one of the plurality of attorneys, and a visualization mode of a display unit of the first mobile device.
 
3.              (Original)          The system of claim 1, wherein the first mobile device comprises:
a display unit to display a visual output including at least one of a list of the plurality of attorneys, profiles of the plurality of attorneys, a live stream of a video chat between the first mobile device and the second mobile device, and the video file.
 
4.         (Original)          The system of claim 3, wherein the display unit displays the visual output in a split screen visualization.
 
5.         (Original)          The system of claim 1, wherein the communication between the first mobile device and the second mobile device comprises at least one of a video chat, a telephone call, a text message, and an audio chat.
 
6.         (Original)          The system of claim 1, wherein the first mobile device comprises:
a global positioning system (GPS) device to find a location of the first mobile device; and

 
7.         (Original)          The system of claim 1, wherein the second mobile device comprises:
an input unit to receive at least one of an input from the selected attorney regarding information related to the selected attorney, an accept client button, and a visualization mode of a display unit of the first mobile device.
 
8.         (Original)          The system of claim 1, wherein the second mobile device comprises:
a display unit to display a visual output including at least one of a profile of the driver, a live stream of a video chat between the first mobile device and the second mobile device, a location of the first mobile device on a map, and the video file.
 
9.         (Original)          The system of claim 8, wherein the display unit displays the visual output in a split screen visualization.
 
10.       (Original)          The system of claim 1, wherein the camera initiates the recording in response to at least one of a detection of the first mobile device within a predetermined proximity of the camera and a driver-initiated input on an input unit of the first mobile device.
 
11.       (Canceled)       
 

 
13.       (Previously Presented)  The system of claim 1, wherein the information related to the plurality of attorneys is stored on the server for each of the plurality of attorneys in separate profiles corresponding to each of the plurality of attorneys.
 
14.       (Currently Amended)    



The system of claim 1, wherein the first mobile device using the mobile application is used to take a photo of the driver’s license of the driver to perform the verification of the driver’s license of the driver.
 
A system to record areas around and within a vehicle, and to provide direct audio-visual and/or textual telephonic contact with a licensed attorney within a predetermined jurisdiction based on a location of a driver, the system comprising:
a server to store information related to a plurality of attorneys;
a first mobile device having a mobile application running thereon to conduct a search among the plurality of attorneys, the search being restricted based on a location of the first mobile device, and to allow the driver to select the licensed attorney from the plurality of attorneys displayed on the first mobile device that are presently available to speak and based on predetermined criteria selectable by the driver, such that the mobile application allows verification of a driver’s license of the driver;
a second mobile device having the mobile application running thereon to allow the selected licensed attorney to communicate with the driver in response to the attorney being selected by the driver; and
a camera disposed within the vehicle to record the areas around and within the vehicle and to send a video file of the recording to the second mobile device.
 
16.       (New)   The system of claim 15, wherein the first mobile device using the mobile application is used to take a photo of the driver’s license of the driver to perform the verification of the driver’s license of the driver.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a system to record areas around and within a vehicle, and to provide direct audio-visual and/or textual telephonic contact with a licensed attorney within a predetermined jurisdiction based on a location of a driver comprising a first 
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
a first mobile device having a mobile application running thereon to conduct a search among the plurality of attorneys, the search being restricted based on a location of the first mobile device, and to allow the driver to select the licensed attorney from the plurality of attorneys displayed on the first mobile device that are presently available to speak and based on predetermined criteria selectable by the driver, such that the mobile application allows verification of a driver’s license of the driver;
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Redmon (US 20180025453 A1) teaches A Mobile Lawyer system includes a 360 degree HD video camera configured for mounting inside the passenger compartment of a vehicle; a display screen configured for mounting inside the passenger compartment of a vehicle; and a Mobile Lawyer App downloaded and installed on a mobile telephone in communication with the video camera and display screen, configured, upon command from a user, to notify an attorney located remotely via a cellular and/or computer network, and to display a video image of the remote attorney on the display screen (or the screen of the mobile telephone), and to live-stream a 360 degree video captured by the video camera to the Internet for viewing by the remote attorney and for cloud storage. But is silent on a first mobile device having a mobile application running thereon to conduct a search among the plurality of attorneys, the search being restricted based on a location of the first mobile device, and to allow the driver to select the licensed attorney from the plurality of attorneys displayed on the first mobile device that are presently available to speak and based on predetermined criteria selectable by the driver, such that the mobile application allows verification of a driver’s license of the driver.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486